87 U.S. 385 (____)
20 Wall. 385
THE S.B. WHEELER.
Supreme Court of United States.

*386 Mr. J.C. Dodge, for the appellants; Messrs. G.A. Somerby and L.S. Dabney, contra.
The CHIEF JUSTICE delivered the opinion of the court.
Questions of fact only are presented by this appeal. There is no dispute as to the law. Two courts have already found against the appellants. It has been over and over again ruled by this court that under such circumstances the burden is on the appellant to show the error. Every presumption is in favor of the decrees below. We ought not to reverse unless the error is clear. Such is not the case here.
It is, indeed, urged that the claimants, by their own proof, established the fact that there was no lookout at the bow of the Wheeler when the collision occurred. This is so, but whether that was a contributing fault was a question of fact, and that has been twice found against the appellants.
We are entirely satisfied with all the findings.
JUDGMENT AFFIRMED.